Citation Nr: 0122257	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 until 
April 1983.  He died on May [redacted], 1999.  The appellant is the 
widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death.

An issue of whether there was clear and unmistakable error in 
denying the instant claim has been addressed, although 
prematurely.  It is noted that the instant action stems from 
a rating action that is not yet final.  As such, there can be 
no claim for clear and unmistakable error on this issue.  It 
is understood, in part, that there was "error" in the 
decision made by the RO in denying the claim.  That claim 
gives rise to this appeal.  In the absence of a "final" 
action on that claim, any motion for clear and unmistakable 
error is premature.


REMAND

The record reflects that a death certificate was received 
showing that the veteran died on May [redacted], 1999 of pancreatic 
cancer.  A claim for dependency and indemnity compensation 
(DIC) was received from the appellant in January 2000.  At 
the time of death, service connection was in effect for 
coronary artery disease, rated 30 percent disabling; diabetes 
mellitus, rated 20 percent disabling; degenerative joint 
disease of the cervical and lumbar spine, rated 20 percent 
disabling; residuals of cerebrovascular accident secondary to 
diabetes mellitus, rated 10 percent; and sinusitis, hiatal 
hernia, hemorrhoids, postoperative ganglion cyst of the right 
wrist, tinea pedis, and Osgood-Schlatter's disease of the 
left tibia tubercle with ununited apophysis, each rated zero 
percent disabling.  Service connection was also in effect for 
peripheral neuropathy of the right and left upper and lower 
extremities secondary to diabetes mellitus, each rated 20 
percent disabling.  A combined disability evaluation of 90 
percent was in effect for the service-connected disabilities.  
This rating had been assigned effective January 1, 1998.

The appellant asserts that the cancer of the pancreas from 
which the veteran died was etiologically related to or was 
materially or substantially impacted by service-connected 
disability, specifically diabetes and/or cardiovascular 
disease, and that service connection for the cause of death 
should now be granted by the Board.  

A review of the record reveals extensive VA inpatient and 
outpatient records dated between September 1996 and November 
1998 reflecting that the appellant was treated for multiple 
complaints and disabilities, and received ongoing follow-up 
for diabetes and residuals thereof.  He was admitted in 
August 1998 whereupon a primary diagnosis of pancreatic 
carcinoma was rendered.  The record reflects that the veteran 
received continuing treatment in this regard.  However, it is 
shown that there is no clinical evidence subsequent to 
November 1998.  Thus, the terminal clinical data have not 
been made a part of the record.  The Board is of the opinion 
that such records need to be requested and secured for a more 
complete evaluation of the claim.  

As well, a clinical report dated in June 1999 was received 
from H. M. Chung, M.D., who indicated that he provided 
ongoing treatment for the veteran after the diagnosis of 
pancreatic cancer in August 1998.  It was Dr. Chung's opinion 
that the veteran's treatment course was complicated by severe 
cardiac disease and diabetes which reduced his tolerance for 
chemotherapy and may have shortened his life expectancy.

Medical authority, entitled "What You Need to Know About 
Cancer of the Pancreas," distributed by the National 
Institute of Health, was submitted in which it was 
highlighted that diabetes was a risk factor for pancreatic 
cancer and that people who had that disease were twice as 
likely to develop cancer of the pancreas.

The Board finds in this instance that neither Dr. Chung's 
generalized opinion nor the medical authority of record 
concerning the impact a service-connected disability may have 
played in the veteran's demise does not furnish the requisite 
degree of substantiation necessary for a finding of service 
connection in a claim of this relative medical complexity at 
this time.  They are, however, of sufficient import as to 
require additional development.  In view of such, the Board 
concludes that a more corroborating evaluation by a 
specialist is indicated as to this matter for a more 
comprehensive assessment of the clinical data.  The Board 
also notes that the RO has not addressed the question as to 
whether cancer of the pancreas was secondary to diabetes 
and/or cardiovascular disease pursuant to 38 C.F.R. § 3.310 
(2000) and Allen v. Brown, 7 Vet.App. 439, 448-449 (1995).  
Therefore, further development is warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Also, it is noted that during the course of this appeal a new 
law has become effective.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  This 
provides certain notice and development provisions which the 
Board concludes compels some additional development in this 
matter.  There have also been final regulations promulgated 
to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  As indicated previously, the Board notes 
that no VA records after November 1998 have been submitted.  
As well, additional private clinical records may also be 
extant, to include Dr. Chung's ongoing clinical data during 
the course of the veteran's illness. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), are fully satisfied.  
Development should include making 
reasonable efforts to obtain a complete 
copy of all relevant records of VA and 
private treatment from November 1998.  
To this end, the appellant should be 
asked to provide the names and addresses 
of any medical care providers not 
already of record, who treated the 
veteran for his multiple service-
connected disabilities, as well as 
cancer of the pancreas, so that such 
records may be requested.  Dr. Chung 
should be contacted and asked to provide 
copies of his records dating from August 
1998.

2.  The claims folder then be referred 
to an appropriate examiner for review 
and opinion as to the nature and 
etiology of the veteran's cancer of the 
pancreas, and whether or not diabetes 
and/or cardiovascular disability were 
materially or substantially implicated 
or contributed to the veteran's death 
from cancer.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner is 
requested to provide an opinion as to 
whether there was any etiological or 
contributory relationship between the 
pancreatic cancer from which the veteran 
died and his service-connected diabetes 
and/or cardiovascular disorder on a 
direct or secondary basis, to include 
whether of not a service-connected 
disability aggravated the veteran's 
cancer of the pancreas or made the 
veteran more susceptible thereto.  The 
examiner should reconcile his/her 
opinion with any conflicting medical 
assessment of record.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinion 
expressed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, to include on the basis 
of being secondary to or aggravated by 
the veteran's service-connected diabetes 
and/or cardiovascular disability (See 
38 C.F.R. § 3.310 (2000) and Allen v. 
Brown, 7 Vet.App. 439, 448-449 (1995)) 
to determine whether or not it may be 
granted.  If action remains adverse to 
the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

